Title: To John Adams from Pseudonym: "Verax", 5 September 1798
From: Pseudonym: “Verax”
To: Adams, John


No: 4—
Baltimore 5h: September 1798.

Some more Enclosures without any addittionall Comments—But fearfull I may be deem’d Intrusive or Impertinent—I know not that I will again trouble you. But yet if  I conceiv’d they were in the Smallest degree interesting to you Sir—I would most Cheerfully continue my Communications—To a Man Whose Character, I Honor & Revere. But have in my hidden name, I may ever find that out, is uncertain! & to Offend when on my Honor and my Conscience, I wish to Serve, & oblije—would be most Painfull—To the Delicacy—of your Unknown Friend.VeraxFor Entre Nous—pardon The Familiarity of The Phrase—This Correspondence, on my part is only between / Heaven, & you, & me! / So Judge Me God!
V: